Title: To George Washington from Jonathan Boucher, 20 July 1769
From: Boucher, Jonathan
To: Washington, George



Sir
Caroline [County, Va.] 20th July 1769.

In Consequence of your Lr, Mastr Custis now waits on You; & as this is a pretty busy Time with Us in School, I shall be glad He may set off back again at the same Time You do for the Springs.
Enclosed You have his Acct for the last Year, which as You were so obliging as to offer Me when I was at Mount Vernon, I will beg the Favr of You now to send by Jack. I hope it will not appear too high to You; it being just what I charged the only Boy (Mr Turner) I ever had living wth Me in the same Manner He does. For my own Part, I must own to You, I charge his Horses merely by Guess, havg never very nearly attended to the Expence of maintaing a Horse: Those I have mentioned the Matter to here, think it too low: You, probably, may have had Occasion to consider the Matter, & therefore I beg Leave to refer it entirely to Yrself. I have yet to mention to You on this Subjt, that, perswaded by my own Experience, I have lately come to a Resolu[tio]n of takg no more Boys for less than £25 pr Ann: There are now four upon these Terms, & more expected

soon. Unless therefore You object to it in Time, You must expect next Year to find your Son charged so too.
I have a Pleasure in informing You that I please myself wth thinkg We now do much better than formerly: You will remr my havg complain’d of Jack’s Laziness, which, however, I now hope is not incurable. For I find He will bear driving, which heretofore I us’d to fear He would not. He has met wth more Rigrs since I saw You, than in all the Time before, & He is the better for it. This I mean only as to his Books; in other Matters He is faultless. His new Boy too is infinitely fitter for Him than Julius; & if He be not spoil’d here, which, in Truth, there is some Danger of, You & He & I too will all have Cause to be pleas’d at his having made the Exchange.
Miss Boucher was very intent on going to the Springs, but being now convinced that She cannot, consistent wth Associa[tio]n Principles, She is contented to drop it. She begs her respectful Compts to Mrs Washington & Miss Custis may be join’d to Mine, heartily wishing Them ⟨illegible⟩ well an agreeable Jaunt, as that They may reap all the Benefit They expect from the Waters. I am, Sir, very respectfully, Yr most obedt & most Hble Servt

Jonan Boucher


I had forgot that the Dancing School is to be at this House next Friday. He has already miss’d two, & shd not therefore, I think neglect attending this. J.B.

